Citation Nr: 1401313	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to October 1957, and January 1958 to February 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed a notice of disagreement (NOD) with these determinations in March 2010 and timely perfected his appeal in April 2010.

The Veteran was afforded a Video Conference hearing before the undersigned in September 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In March 2012 and December 2012, the Board remanded the claims on appeal for further development.  Subsequently, the Board referred this case for an independent medical expert (IME) opinion.  In July and August 2013, the Board received IME opinions from a Professor and Chairman of the Department of Otolaryngology, and a licensed Board Certified Otolaryngologist.  The Veteran was provided a copy of these opinions with an opportunity to present further argument and/or evidence.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The probative evidence does not demonstrate that the Veteran's currently diagnosed bilateral hearing loss is etiologically related to his active service.

2.  The probative evidence does not demonstrate that the Veteran's currently diagnosed tinnitus is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for a grant of service connection for tinnitus have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent to the Veteran in December 2008 and April 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also provided notice regarding how disability ratings and effective dates are assigned if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board recognizes that, under VA's governing regulations, it is obligated to make reasonable efforts to assist an appellant in obtaining evidence necessary to substantiate his claim, including any "relevant records" in the custody of VA or another federal agency.  38 C.F.R. § 3.159(c)(2).  However, with respect to the Veteran's claims of service connection, the Board observes that the duty to assist is not boundless in scope, and VA is only required to make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  VA is not required to assist him in obtaining identified records if no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(c)(1); Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  Additionally, the Board notes that although VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board acknowledges that the RO is required to obtain Social Security Administration (SSA) records prior to adjudicating an appellant's claim in compliance with its duty to assist.  See Murinscak v. Derwinski, 2 Vet. App. 363 (1992); 38 C.F.R. § 3.201(a) (2012).  In this case, however, the Veteran's SSA records have been determined to be unavailable.  Specifically, an April 2012 response from SSA noted that the Veteran's medical records had been destroyed.  The RO sent the Veteran a December 2011 letter informing him that they were unable to obtain his SSA records, and asking him to provide a copy of any SSA records in his possession; however, the Veteran did not respond to this inquiry.  In a July 2012 memorandum, the RO made a formal finding of unavailability of SSA records, noting all efforts made to obtain these records.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining the Veteran's service treatment records, VA and private medical records, and affording him VA examinations in connection with his claims in June 2009, July 2009, May 2012, and February 2013.  Additionally, independent medical expert opinions were obtained in July and August 2013.  The Board thus concludes that there are no additional records outstanding with respect to the claims of service connection for bilateral hearing loss and tinnitus.  Consequently, the duty to notify and assist has been satisfied as to the claims now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

As already indicated, in September 2011, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of what other types of evidence would help to substantiate his claims, such as providing a connection between his claimed disabilities and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Additional evidence was submitted by the Veteran in relation to his claims at the hearing.  Moreover, the hearing discussion did not reveal any additional evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as sensorineural hearing loss, is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

The issues before the Board are entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran contends that his current hearing loss and tinnitus are due to in-service noise exposure. 

The Veteran has a current disability of bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  This is demonstrated in private medical records and the VA examination reports of record.  Specifically, the June 2009 VA examination demonstrated auditory thresholds over 40 decibels in the 500, 1000, 2000, 3000, and 4000 Hz frequencies in both ears. 

The Veteran's service treatment records show that on enlistment examination in February 1954, the Veteran demonstrated 15/15 hearing acuity bilaterally on whispered voice testing, which was considered normal.  

Prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  Audiological evaluation conducted as part of a September 1957 separation examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)

RIGHT
-10 (5)
-5 (5)
-5 (5)
--
5 (10)

LEFT
5 (20)
0 (10)
0 (10)
--
5 (10)


Additionally, an audiological evaluation conducted as part of an April 1958 flying status examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)

RIGHT
5 (20)
5 (15)
0 (10)
5 (15)
5 (10)

LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)


Finally, an audiological evaluation conducted as part of his January 1961 discharge examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500 (15)
1000 (10)
2000 (10)
3000 (10)
4000 (5)

RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)

LEFT
0 (15)
0 (10)
0 (10)
--
5 (10)


Post-service medical records reflect the Veteran was treated for hearing problems in November 1988.  An audiogram evaluation conducted at that time appears to indicate pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000

RIGHT
5
10
15
50
65

LEFT
15
10
60
65
80


Similarly, a March 1989 VA audio examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
50
70
LEFT
15
10
60
60
70

In statements in support of his claim and hearing testimony, the Veteran stated that his hearing loss, as well as his tinnitus, developed as a result of in-service noise exposure.  Specifically, the Veteran reported that he was a radar and bomb navigation mechanic, and he worked on planes on flight lines.  He stated that he was given earplugs, but that they did not work.  The Veteran reported post-service jobs of a carpenter and cattle feeder.  Additionally, he stated that he noticed hearing difficulty in the late 1960's.  

A June 2009 MES audio examination report opined that the Veteran's hearing loss and tinnitus were most likely caused by or a result of military service.  In support of this opinion, it was stated that the Veteran's hearing loss and tinnitus were severe and began shortly after service.  Further, the Veteran had had very little other noise exposure since service that would have contributed significantly to his hearing loss and tinnitus.  Additionally, it was noted that the Veteran was exposed to noise from military jet engines and machinery.  This opinion was rendered without a review of the Veteran's service treatment records, including service audiograms.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion).  The clinical audiologist who examined the Veteran in June 2009, submitted a subsequent August 2011 statement.  He noted that the Veteran felt that his hearing loss was not caused from work experiences after he was in the military.  The physician concluded that the Veteran should obtain a second opinion from a different audiologist since his evaluation was last conducted in June 2009.

The Veteran underwent a VA audiological examination in July 2009.  The VA examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of noise exposure during service since his evaluation at the time of separation from service was within normal limits.  However, the Board notes that the absence of in-service evidence of hearing disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2013), is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the VA examiner did not address the likelihood that in-service noise exposure caused the current disability and whether a delayed onset of hearing loss was possible.  

In a May 2012 VA opinion, the examiner stated it was less likely than not that the Veteran's bilateral hearing loss was due to his military service.  The examiner stated there was no progression in the Veteran's hearing thresholds from 1957 to 1961, when he separated from service.  The examiner determined that the Veteran's hearing sensitivity was entirely normal in each ear at separation, and no progression was found in converting ASA to ISO.  The examiner further stated that post-service hearing loss could not be related to noise exposure during service because exposure to impulse sounds or continuous exposure could cause temporary threshold shifts, which usually abate in 16 to 48 hours.  Impulse noise may also result in immediate and permanent hearing loss.  The examiner concluded that damage from noise exposure occurred at the time of the exposure, and a normal audiogram subsequent to the exposure would verify that the hearing recovered without a permanent threshold shift.  

In October 2012, the Veteran submitted medical treatise evidence discussing delayed onset hearing loss from noise exposure.  In light of this evidence, the Board sought a supplemental opinion from the VA examiner, asking her to review the treatise evidence ("Neurodegenerative Consequences of Noise Exposure" and "Adding Insult to Injury") submitted by the Veteran, and state whether her opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus had changed.  In a February 2013 addendum, the examiner again stated that it was less likely than not that the Veteran's bilateral hearing loss and tinnitus were incurred in or caused by the claimed in-service injury, event, or illness.  Additionally, the examiner stated that there was insufficient evidence to determine if a person who had no audiometric signs of injury after noise exposure will have a delayed-onset hearing loss directly attributable to the exposure many years later.  The animal research was not conclusive and no human longitudinal studies have been done.

The Veteran's representative submitted an April 2013 letter contesting the VA examiner's opinions.  The representative referenced the research articles submitted regarding delayed and progressive ear damage and he referenced web links.  He noted that the mouse and human genomes are at least 80 percent identical, and the mouse ear has long been recognized as the best substitute for the human one in anatomy, function, and DNA.  Therefore, the Board requested an IME opinion to further discuss the Veteran's bilateral hearing loss and tinnitus, and their relation to the Veteran's in-service noise exposure.

The Board obtained a July 2013 IME opinion from a Professor and Chairman of the Department of Otolaryngology.  The physician noted the Veteran's in-service and post-service noise exposure.  Additionally, he listed that all of the Veteran's in-service audiological evaluations revealed normal hearing in both ears.  Further, a November 1988 post-military service audiogram revealed asymmetric sensorineural hearing loss, worse in the left ear.  A March 1989 audiogram revealed stable high-frequency sensorineural hearing loss in the right ear and moderate to severe asymmetric sensorineural hearing loss worse in the left ear.  The physician noted that the abnormal audiogram dated November 1988, was performed 27 years after the Veteran was discharged from service, at which time he had normal hearing.  

It was noted that hearing loss caused by noise occurred at the time of exposure and did not develop years after exposure.  The criteria enabling a physician to make a diagnosis of occupational hearing loss have been published and are as follows: (1) significant exposure to hazardous occupational noise; (2) gradual onset of hearing loss; (3) always sensorineural; (4) typically bilateral; (5) NIHL usually is symmetrically, or nearly symmetrical, although asymmetric loss can be caused by rifle fire and situations involving fixed placement of the affected ear relative to a damaging noise source such as a siren; (6) starts with audiometric notching around 3000 Hz, 4000 Hz, or 6000 Hz, with recovery at 8000 Hz; (7) in early NIHL, average hearing thresholds at 500 Hz, 1000 Hz, and 2000 Hz are better than at 3000 Hz, 4000 Hz, and 6000 Hz; and 8000 Hz is usually better than the deepest part of the notch; (8) noise exposure alone usually did not produce loss greater than 75dB at high frequencies or 40dB in lower frequencies; (9) NIHL increases most rapidly during the first 10 to 15 years of exposure and usually, occupational hearing loss did not progress after a maximum loss was incurred approximately 10 to 15 years after initial noise exposure, if the noise had not increased in intensity; (10) speech discrimination scores generally are not affected severely; (11) hearing loss due to noise does not progress once the subject is removed from the noisy environment; (12) the risk of NIHL increases as exposure rise above 85 dBA; (13) continuous noise exposure is more damaging than interrupted exposure to noise; (14) hearing protection attenuation varied but should be sufficient to reduce noise exposure at the ear drum to less than 85dBA TWA; and (15) the presence of a temporary threshold shift is a risk factor for permanent NIHL.  On the one hand, the presence of these criteria does not necessarily lead to a conclusive diagnosis of occupational hearing loss since other causes produce similar hearing impairment.  On the other hand, the absence of one or more of these factors was generally evidence of a cause other than occupational noise exposure.  

In the physician's opinion to a reasonable degree of medical certainty, the Veteran's hearing loss was not caused by or related to military noise exposure for the following reason: hearing loss had occurred and progressed even though the employee had been removed from military noise, and he had no hearing loss at the time of his latest military noise exposure. 

The Board obtained an additional August 2013 IME opinion from a licensed Board Certified Otolaryngologist.  The Veteran reported that he was a radar and bomb navigation mechanic, and that he worked on planes in flight lines.  He stated that he was given auditory protection devices at the time of his military service.  Factors that may be contributory during the Veteran's post military civilian career were jobs as a carpenter and in plumbing.  In addition, the Veteran stated in one of his claims that he was also involved in recreational activity of hunting.  

The examiner stated that for all three of the in-service audiometric evaluations reviewed, the Veteran was found to have completely normal haring thresholds from 500 Hz up to 4000 Hz, and there was no evidence of any progression of his hearing throughout those three evaluations.  The Veteran's post-service medical records reflected that he presented for hearing problems in November of 1988, 17 years after his military discharge evaluation, and at that time was found to have bilateral high frequency sensorineural hearing loss.  

The physician noted that he reviewed the articles submitted by the Veteran and also performed a review of the current medical literature.  He cited references from the work of Kevin Ohlemiller of the Department of Otolaryngology, Washington University, St. Louis, Missouri, and a research report entitled, "Contributions of Mouse Models to Understanding Age- and Noise-Related Hearing Loss" in the publication of Brain Research 1091 (2006) 89-102.  This article reflected that there was now wide recognition of mice as useful models for the study of hearing and hearing loss, but this finding was a relatively recent finding.  To date, mice have become the most widely used hearing research models.  Both the human and animal cochlear noise injury literature was substantial and could be summarized as citing injury at the cellular level to hair cells and to afferent neurons.  It was fairly accepted that injury at the histopathological level was often times indistinguishable between noise-related hearing loss and age-related hearing loss.  There are potential interactions between age, age-related hearing loss, and noise injury.  Indeed, mouse studies have provided new findings in determining how age affects noise-induced hearing loss and how noise-induced hearing affects apparent aging.  Evidence from mice and other models support two windows of increased susceptibility to noise exposure: Early in life and late in life.  It was also apparent with the aging process that the aging processes can gain momentum late in life through more rapid accumulation of injury.  

The physician reviewed the works enclosed by Kujawa as it related to cochlear nerve degeneration after temporary noise-induced hearing loss.  Kujawa and Liberman revealed recent work that early noise exposure in certain mice can trigger progressive neuronal loss, which over time may present later in life.  They suggested noise exposure early in life may trigger progressive neuronal loss, which was  hallmark of neural age-related hearing loss.  

At this time, the physician noted that it is relatively new in the scientific community and there is not work on the mouse model longitudinal human studies yet to corroborate these findings.  The physician believed that the findings above in the mouse model were the result of valid research and that work in the future will hopefully continue to improve upon our understanding of differing types of hearing loss.  

However, in this particular case, the physician stated that he must weigh all of the objective data provided to make a reasonable conclusion and could not base his sole conclusion on a couple of recent animal studies in recent scientific literature.  In this particular case, the Veteran was most likely exposed to significant impulse noise exposure, but there was documentation that he was given auditory protective devices.  The fact that his separation hearing evaluation was entirely normal, that there was no progression found throughout his serial audiograms while in-service, and no comment of tinnitus during that time, in this situation suggested that there was certainly no permanent threshold shift that occurred while serving in the military.  Although the Veteran stated that his tinnitus and hearing loss began shortly after he exited the military service, there was no objective data to support his claim and based on the medical records provided to the physician, the post-service medical records reflected that he was not treated for hearing problems until 17 years after discharge, at which time he presented with high sensorineural hearing loss in November of 1988.  In addition, this length of time without any objective data also allows for the possibility of age-related hearing loss (presbycusis) and other noise-related hearing loss as it related to his exposure to noise, including the aforementioned occupations of farming and carpentry, as well as recreational noise exposure.  

Having reviewed this medical record and also the current medical literature, there was certainly a possibility that intermittent or impulse noise exposure early in life, while serving in the military, could have resulted in changes at the neuro-cellular level, which may have predisposed the Veteran to developing hearing loss later in life.  However, there was no objective evidence in the Veteran's post-service medical records that demonstrated any significant hearing loss until 17 years after discharge, during which time civilian noise exposure could also have caused significant injury to the cochlea and resulted in permanent hearing threshold shift, in addition to normal presbycusis.  

At this junction, it was the physician's opinion that it was less likely than not that the Veteran's current hearing loss disability and tinnitus had its onset in-service or was causally related to noise exposure in-service.  Had there been objective evidence of a permanent threshold shift closer to the Veteran's military service prior to a lapse of many years and prior to significant civilian noise exposure, then his opinion may have been otherwise. 

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for bilateral hearing loss or tinnitus.  Although he has a current diagnosis of bilateral hearing loss pursuant to 38 C.F.R. § 3.385 and tinnitus, the existing probative medical evidence does not show that these conditions were manifested in service or are otherwise related to service.  Additionally, the evidence does not show that a bilateral hearing loss disability manifested within one year of separation.  Thus service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran also has not provided any objective indication of bilateral hearing loss until a November 1988 private hearing evaluation, more than 25 years after his military service ended.  The lapse of so many years after his separation from service and the first documented suggestion of this claimed disorder is also probative evidence to be considered in determining whether this claimed disability may be traced back to his military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board points out that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  Id.

Although the June 2009 MES audio examination report opined that the Veteran's hearing loss and tinnitus were most likely caused by or a result of military service, this opinion was rendered without a review of the Veteran's service treatment records, including service audiograms.  See Prejean, 13 Vet. App. 444, 448-9.  Most importantly, the clinical audiologist who rendered this opinion later submitted a subsequent August 2011 statement concluding that the Veteran should obtain a second opinion from a different audiologist since his evaluation was last conducted in June 2009.  For these reasons, the Board does not find the 2009 opinion persuasive, and it is therefore not probative.  

Most significant of record is the August 2013 IME opinion.  The physician concluded that it was less likely than not that the Veteran's current hearing loss disability and tinnitus had its onset in-service or was causally related to noise exposure in-service.  The fact that his separation hearing evaluation was entirely normal, that there was no progression found throughout his serial audiograms while in-service, and no comment of tinnitus during that time, suggested that there was certainly no permanent threshold shift that occurred while serving in the military.  In addition, this length of time without objective data also allowed for the possibility of age-related hearing loss (presbycusis) and other noise-related hearing loss as it related to his exposure to noise, including the aforementioned occupations of farming and carpentry, as well as recreational noise exposure.  After reviewing the medical record and also the current medical literature, the physician found that there was certainly a possibility that intermittent or impulse noise exposure early in life, while serving in the military, could have resulted in changes at the neuro-cellular level, which may have predisposed the Veteran to developing hearing loss later in life.  However, there was no objective evidence in the Veteran's post-service medical records that demonstrated any significant hearing loss until many years after discharge, during which time civilian noise exposure could also have caused significant injury to the cochlea and resulted in permanent hearing threshold shift, in addition to normal presbycusis.  

The IME physician's opinion is based on review of the claims folder, including the Veteran's service treatment records and hearing loss articles submitted by the Veteran and his representative, and his opinion thoroughly discussed the Veteran's pertinent in-service and post-service medical records.  The IME physician offered a detailed explanation of the rationale for the opinion that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Given the IME physician's access to the claims folder and the thoroughness and detail of his opinion, the Board finds this opinion to be highly probative in determining whether service connection for bilateral hearing loss and tinnitus is warranted.  Crucially, the Board notes that service connection may not be granted on the basis of possibility that a claimed condition is due to service but rather must be based on a probability that such nexus exists.  See 38 C.F.R. § 3.102.  The August 2013 IME opinion shows that there is no probability that the Veteran's bilateral hearing loss and tinnitus are related to in-service exposure.  The August 2013 IME opinion is consistent with the July 2013 IME opinion and the May 2012 VA opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's hearing loss and tinnitus are etiologically related to in-service noise exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Here, the probative medical evidence of record shows no such relationship.  

In reaching the decision above the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against entitlement to service connection for bilateral hearing loss and tinnitus, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus must be denied.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


